Citation Nr: 1402645	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  03-11 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right hip and leg disability, to include as secondary to a service-connected left hip disability status post total left hip replacement.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The September 2002 rating decision found that new and material evidence had not been received to reopen a previously denied final claim of entitlement to service connection for disabilities of the bilateral hips and bilateral legs.  

In August 2003, the Veteran testified at a personal hearing before a Veterans Law Judge who is no longer with the Board.  The transcript of that hearing has been associated with the claims file.

In April 2004, the Board found that new and material evidence had been received to reopen the claim of entitlement to service connection for bilateral hip and leg disabilities and remanded this claim for further development.  

In November 2005, the Board remanded this case in order to schedule the Veteran for a new Board hearing.  This hearing was held by the undersigned Acting Veterans Law Judge in September 2006.  A transcript has been associated with the claims file.

In June 2007, the Board remanded this case for additional development and the case was subsequently returned for further appellate review.

In an April 2008 decision, the Board granted service connection for a left hip disability status post total left hip replacement.  This decision was noted to constitute a full grant of the left hip and leg service connection claim.  The Board also remanded the issue of entitlement to service connection for disability of the right hip and leg for further development, to include consideration of whether any right hip or leg disability was incurred or aggravated secondary to the newly service-connected left hip and leg disability.

In March 2010, the Board remanded this case for additional development, and the case was subsequently returned for further appellate review.  

In a July 2011 decision, the Board denied the Veteran's claim of entitlement to service connection for a right hip and leg disability, to include as secondary to his service-connected left hip disability. 

The Veteran appealed the Board's July 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a joint motion for remand in December 2012, requesting that the Court vacate the Board's July 2011 decision and remand the case for readjudication.  In a December 2012 order the Court granted the joint motion, vacating the Board's July 2011 decision and remanding the case to the Board for compliance with directives that were specified by the joint motion for remand.  

In June 2013, the case was remanded by the Board to obtain the Veteran's Social Security Administration (SSA) records and to afford him a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A right hip and leg disability was not present during service, arthritis was not manifest within a year of separation from service, and a currently diagnosed right hip and leg disability did not develop as a result of any incident during service, including the service-connected coronary left hip disability status post total left hip replacement.


CONCLUSION OF LAW

A right hip and leg disability was not incurred or aggravated in service and is not proximately due to or the result of the service-connected left hip disability status post total left hip replacement.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in May 2004 and July 2007 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Although neither letter informed the Veteran of establishing service connection on a secondary basis, his full participation of this appeal shows that he has actual knowledge of the evidence required to substantiate a claim on a secondary basis.  Therefore, the Board finds that a remand to issue a notice letter with regards to establishing service connection on a secondary basis is not needed.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

A March 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was not sent until after the initial adjudication of the Veteran's claims, there was no harm to the Veteran because his claims have been readjudicated on several occasions following receipt of the letter.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records and secured examinations in furtherance of his claim.  As noted in the Introduction, the case was remanded in June 2013, in part, to obtain the Veteran's SSA records.  The SSA replied to a request for records in July 2013 reporting that the Veteran's medical records had been destroyed.  The Veteran was informed of the negative response in August 2013.  Accordingly, VA's duties to obtain the Veteran's SSA records have been met.

Pertinent VA examinations were obtained in September 2007, July 2010 and August 2013; an opinion was also obtained in June 2004.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are collectively sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may also be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

Furthermore, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2013).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran contends that he had a congenital right hip/leg disability at the time of his entrance into service, and that this disability was aggravated by service.  See, e.g., September 2006 Hearing Transcript (T.) at 3.  Alternatively he contends that he currently has a right hip/leg disability that was caused or aggravated by his service-connected left hip disability.

A review of the Veteran's STRs shows that his July 1965 enlistment examination revealed clinically normal lower extremities.  In his accompanying report of medical history, he denied symptoms such as arthritis or rheumatism; bone, joint or other deformity; and "trick" or locked knee.  However, he did report occasional cramps in legs.  The Veteran had left hip complaints in September 1965.  X-rays in September 1965 revealed left hip irregularities; his right hip was noted to appear "essentially normal on the only view available."  A February 1968 record shows that the Veteran had an infected abrasion on the dorsum of his right foot.  His August 1968 separation examination again revealed clinically normal lower extremities.  His accompanying report of medical history also shows that he continued to deny symptoms such as arthritis or rheumatism; bone, joint or other deformity; and "trick" or locked knee.  The Veteran's STRs reflect left hip complaints, but no right hip or leg complaints other than the infected abrasion on the foot.  There is no indication in his STRs that he was diagnosed with a right hip or leg disability.  

The Veteran initially filed a claim seeking service connection for a left hip, not right hip disability, in September 1975.  According to post-service treatment records, the Veteran complained of pain and stiffness in both hips of long duration in September 1975.  He was diagnosed with chondrolysis in both hips at that time.  The record indicates that the "only satisfactory explanation for the appearance of the hips appeared to be that of a chondrolysis that occurred in early teenage life."  

In a January 1976 statement, the Veteran acknowledged that his hip disability was a preexisting condition, which was hereditary.  A February 1977 statement shows that the Veteran reported constant pain in both hips and legs in service and that his problems first began in service.  A buddy statement also dated in February 1977 indicates that the Veteran had limited function "with the affected hip and leg" in service.  This statement does not specify whether the affected hip and leg was the left or right.

At a hearing in March 1977, the Veteran testified that he had no trouble with his hips and legs before service.  March 1977 Hearing Transcript (H.T.) at 1.  He testified that he had occasional cramps in his thigh when swimming and running.  Id. at 2.  The Veteran testified about injuring his left hip when he was sitting with his legs "crossed in the lotus position" and one of the instructors exerted pressure on his back to straighten his back.  Id. at 3.  He testified that his uncles had the same hip condition that he had.  Id. at 9.

The Veteran was afforded a VA examination in October 1977.  He was diagnosed with limited motion of both hips due to degenerative arthritis and osteochondro dystrophy of the axial skeleton producing postural deformity.  No opinion regarding the etiology of either diagnosis was provided.  

A record dated in March 1981 shows that the Veteran's hip and knee spondylo-epiphyseal dysplasia with degenerative arthritis was congenital.  An October 1991 record from S.H., M.D. reveals that the Veteran was requesting a statement relating his hip ankylosis to injuries sustained during service.  The record shows that Dr. S.H. explained to the Veteran that he could not attest to that correlation.  

In connection with the current claim, the Veteran obtained private medical opinions in May 2002 and October 2002 from Expert Medico-Legal Opinions (EMLO).  The May 2002 opinion diagnoses the Veteran with avascular necrosis or Legg-Perthes disease associated with advanced degenerative joint disease of the bilateral hips with bilateral total hip replacements.  The physician who authored the opinion opined that this disability could have been exacerbated by service but that the Veteran's military duties were probably not the root cause.  He opined that the Veteran's degenerative joint disease probably predated service.  He further opined that avascular necrosis seemed to have been exacerbated by one or more events that occurred during service, noting that the Veteran had hip problems shortly following enlistment.  He opined that, if the Veteran had functional range of motion limitation and was forced into hyperextension early in his military career, this could potentially exacerbate and accelerate development of avascular necrosis of the affected femoral head.  However, he could find no evidence based studies in review of medical/orthopedic literature to support this assertion.

The October 2002 EMLO letter served as a clarification of the May 2002 opinion.  In addition to reasserting the May 2002 conclusions, the October 2002 opinion notes that it would be "impossible to conclude that [the Veteran's] eventual right hip degeneration was primarily due to [his] military duties."  The physician noted that the Veteran's right hip was radiographically normal six weeks after entrance, and he developed the degenerative changes years later.  He also noted that such changes are usually due to aging and genetic predisposition, as well as physical stressors.  

A VA medical opinion was obtained in June 2004.  After reviewing the claims file, the examiner opined that the record indicated that the Veteran had symptoms of bilateral hip problems prior to service.  The examiner wrote that they could find no evidence of a traumatic incident, which aggravated the Veteran's hip disorder.  It was their opinion that the Veteran's bilateral hip disorders were less likely than not related to his service, nor were they aggravated by his time in service.  The examiner opined that it was more likely than not that his hip disorders preexisted service and worsened over a period of time secondary to ordinary physical activity.  Their conclusion was based on the review of X-rays and of the claims file, and based on the fact that the Veteran already had advanced disease of the left hip the nature of which would take many months, if not years, to develop.  The examiner noted that the right hip at the time of the Veteran's discharge had not as yet demonstrated any identifiable disorder.  
At his September 2006 hearing, the Veteran testified regarding the injury where he was sitting cross legged and the instructor pushed his back.  T. at 4.  

The Veteran was afforded a VA examination in September 2007.  The examiner reported the Veteran's pertinent records in his claims file.  The Veteran reported that he started having problems with the left hip in basic training.  He reported the in-service sitting cross legged injury.  The Veteran reported that he had X-rays but no specific treatment was given.  He did not recall being seen for hip problems later in the service.  He reported that he was first told that he needed left hip replacement in 1974.  The Veteran reported that his right hip started hurting between 1970 and 1975.  He did not have any specific injury to the right hip.  Following examination, the Veteran was diagnosed with bilateral total hip replacements with residuals.  

The examiner noted that the EMLO report mentioned advanced degenerative arthritis.  It was the examiner's opinion that that was the end result, but does not convey the underlying condition predisposing to develop osteoarthritis at an early age.  The examiner noted that X-rays of the left hip dating back to 1965 showed abnormality.  Since his X-rays in September 1965 showed abnormalities, which was obtained only two months after enlistment, it was more likely than not that that condition existed prior to his enlistment.  X-rays of the right hip was normal at that time.  STRs do not show any evidence of trauma during military service.  In his testimony in 1977, he indicated that his Rifle Range Instructor forced his back forward during training and he felt a jolt or shock as his hips rotated forward in a jerk.  He, however, did not mention that during his September evaluation.  Instead there was mention that he had had pain off and on for a year prior to enlistment.  The examiner opined that since he developed severe osteoarthritis in both hips and required similar treatment at a relatively young age, it was likely that both hips had similar predisposing conditions.  There was no history suggestive of severe trauma during military service.  However, the examiner opined that they could not resolve the issue of repetitive trauma due to rigors of physical training and activities in military service aggravating his most likely preexisting condition without resort to mere speculation.  

An additional opinion from the September 2007 examiner was provided in June 2008.  The examiner again noted that there was no record of any injury to the right hip documented in service; that the Veteran mentioned that his right hip started hurting him between 1970 and 1975; and that he did not have any specific injury to the right hip.  The examiner opined that based on the available medical information, the right hip condition was less likely as not due to or a result of the left hip condition or aggravated due to the left hip condition.  

The Veteran was afforded another VA examination in July 2010.  He was diagnosed with severe right hip degenerative joint disease with right leg length shortening, status post total hip replacement, due to aseptic necrosis.  The examiner opined that there was not clear and unmistakable evidence to demonstrate that the Veteran's right hip and leg disorder existed prior to the Veteran's entrance to service.  The examiner also opined that it was less likely as not that the right hip and leg disability was incurred due to the service-connected left hip disability.  The examiner further opined that it was also at least as likely as not that the right hip and leg [disability] preexisted military service, but were aggravated by in-service activities.  The rationale was that the examiner had nearly 30 years of clinical experience, pediatric board certification and an interest in genetics.  The examiner opined that the Veteran's hips were likely predisposed to the development of severe bilateral hip degenerative joint disease not by trauma or wear and tear caused by in-service rigorous activity, but rather a pre-morbid congenital/childhood hip joint condition.  The examiner opined that the condition was likely asymptomatic or only mildly symptomatic at enlistment; as time progressed, it became aggravated by strenuous military activities.  The examiner concluded that findings strongly suggested an underlying disorder of avascular or aseptic necrosis, also known as Legg-Perthes disease in childhood.  

At a VA examination in August 2013, the Veteran was diagnosed with hip replacements and osteoarthritis.  He reported having a left congenital hip condition.  He reported having chronic right knee pain for over 20 years; there was no history of trauma or injury to the right knee.  No knee and/or lower leg condition was diagnosed.  The examiner opined that it was at least as likely as not that the current diagnosis was a congenital disease.  Upon review of the Veteran's medical history, the clinical course of the right hip disability, and review of the medical literature, the examiner opined that the most likely diagnoses were avascular necrosis of the femoral head presenting during closure (at ages 15-18 years) and precocious osteoarthritis of the hip presenting after closure (at ages 21-34 years).  Based on documentation in the claims file, the Veteran was 18 years old at the onset of the disease making Legg-Calve-Perthes (onset at ages 6-14 years) a least likely diagnosis.  It was more likely than not that his right hip and knee problems were a result of a congenital/genetic predisposition to early osteoarthritis of those joints.  It was therefore unlikely that his right hip and knee problems were caused by his left hip problems.

The examiner also opined that there was no evidence that the Veteran's right hip and knee disability existed prior to the Veteran's active service.  The rationale was the absence of right hip or knee symptoms in the enlistment medical history and physical examinations, and results of right hip X-rays performed in 1965.  [The examination report says 1996; however, as the examiner is discussing the Veteran's STRs and as the in-service X-rays were in 1965, the Board concludes that the examination report contains a typographical error and should instead read 1965.]  The examiner further opined that it was not at least as likely as not that the Veteran's right hip and knee disability had its onset in service, was permanently worsened beyond normal progression (aggravated) by service, or otherwise related to any incident of service.  The rationale was the absence of any documented right hip symptoms from enlistment to separation, specifically in the enlistment and separation physical examinations.  The examiner opined that since the Veteran's right hip and knee disability was most probably a result of a congenital disease, it was unlikely to be caused by the Veteran's service-connected left hip disability.  The Veteran's right hip and knee disability may have been aggravated by the Veteran's service-connected left hip disability.  Pain in using the left hip may have caused the Veteran to shift his weight to his right hip while sitting, standing and walking, aggravating the osteoarthritis in the right hip.  The examiner concluded that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The rationale was that the clinical course of the claimed conditions suggested that it was most likely due to a congenital disposition to early osteoarthritis of the large joints and not due to or the result of the Veteran's service-connected condition.  However, it may have been aggravated by the Veteran's service-connected condition.  

The Veteran's file also contains a medical opinion entered the day after the August 2013 VA examination indicating that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its normal progression by an in-service event, injury or illness.  The rationale was "there is in my opinion adequate documentation that his military service aggravated his arthritic condition beyond normal progression."  This opinion was authored by a different physician than the one who provided the August 2013 VA examination.  The author of this note is the same examiner who examined the Veteran's left hip in November 2011.  Moreover, although the note was reportedly signed and entered in August 2013, the date of the note was reported to be in July 2012.

Based on a review of the evidence, the Board finds that service connection for a right hip and leg disability, to include as secondary to the service-connected left hip disability status post total left hip replacement, is not warranted.  

Initially, beginning with service connection on a direct basis, the Board finds that the presumption of soundness has not been rebutted.  The Board acknowledges the medical opinions indicating that the Veteran had a preexisting condition that made him more susceptible to the development of a hip disability.  However, clear and unmistakable evidence has not been presented to indicate that the Veteran had an actual preexisting right hip and leg disability prior to service.  His enlistment and discharge examinations both revealed clinically normal lower extremities and X-rays in 1965 did not show right hip or leg disability.  Considering the fact that no right hip or leg disability was noted at any time during service, the Board is unable to conclude that clear and unmistakable evidence has been presented to rebut the presumption of soundness.  Furthermore, the August 2013 examiner opined that the Veteran did not have a preexisting disability.  As this opinion addressed the normal service findings, the Board accords it great probative value.

The Board acknowledges the opinion dated after the August 2013 VA examination indicating that the condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its normal progression by an in-service event, injury or illness.  However, this opinion was provided by a VA examiner who previously examined only the Veteran's service-connected left hip disability.  There is no indication that he ever examined the right hip or leg in either this report or in the previous November 2011 examination report.  As the opinion does not specifically refer to the right hip and leg, the Board finds that it lacks probative value as to the issue of whether the Veteran had a preexisting right hip and leg disability prior to service.  As such, the Board concludes that the Veteran was presumed sound at service and did not have a preexisting right hip and leg disability.  

The Board also finds that the evidence fails to show that any current right hip and leg disability is directly related to the Veteran's service.  The Veteran's current disability has been opined to be a congenital disease by the August 2013 examiner.  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

The evidence in this case fails to show that the Veteran's right hip and leg disability was incurred or aggravated in service.  The Veteran's STRs show left hip complaints, but no right hip or leg complaints.  Furthermore, X-rays of the right hip were normal during service, while they showed left hip abnormalities.  The fact that the Veteran's STRs are silent for right hip and leg complaints, while showing left hip complaints weighs against a finding that a current right hip and leg disability was incurred or aggravated by service.  Furthermore, the pertinent medical opinions of record also weigh against a finding of service connection.

The August 2013 VA examiner provided a negative nexus opinion supported by a thorough rationale.  As this opinion was premised upon an examination of the Veteran, a review of the pertinent evidence, and as it contains a thorough rationale, the Board accords it great probative value.  The private medical opinions in May 2002 and October 2002 obtained by the Veteran also fail to show that a current right hip and leg disability is directly related to his military service.  The October 2002 opinion notes that it would be "impossible to conclude that [the Veteran's] eventual right hip degeneration was primarily due to [his] military duties."  

The Board acknowledges the July 2010 VA examiner's opinion that the Veteran's right hip and leg disabilities were aggravated by in-service activities.  However, this opinion also states that the Veteran's disabilities preexisted service; as already noted above, the Board has concluded that the presumption of soundness has not been rebutted.  Furthermore, this opinion did not address the Veteran's normal discharge examination, in addition to the negative X-rays in 1965.  As such, the Board accords it less probative value than the August 2013 examiner's negative nexus opinion.  Therefore, the Board finds that the July 2010 opinion is not sufficient to support a finding of service connection.  
 
The claims folder contains no competent and probative evidence of a right hip and leg disability being associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that the Veteran's post-service treatment records do not contain competent and probative opinions indicating that any diagnosed right hip and leg disability is related to his military service.  Without competent and probative evidence of an association between a current right hip and leg disability and his active duty, service connection for a right hip and leg disability on a direct basis is not warranted.

Additionally, the evidence does not show that the Veteran's osteoarthritis was manifest to a degree of 10 percent or more within one year of discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  His X-rays in service were normal in addition to normal lower extremities at discharge.  The first evidence of right hip complaints was in 1975, and the Veteran reported to the September 2007 examiner that his right hip began hurting between 1970 and 1975.  This evidence weighs against a finding of a continuity of symptomatology.  In this case, the contemporaneous records weigh against any finding of a continuity of symptomatology since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

Furthermore, the evidence does not support a finding that a right hip and leg disability is secondary to the service-connected left hip disability.  The August 2013 VA examiner opined that it was unlikely that his right hip and knee problems were caused by his left hip problems as it was more likely than not that his right hip and knee problems were a result of a congenital/genetic predisposition to early osteoarthritis of those joints.  That opinion is uncontradicted.  No medical professional has provided any opinion indicating that a right hip and leg disability was caused by the left hip disability.

Additionally, the evidence fails to support a finding that the left hip disability aggravates the right hip and leg disability.  As noted above, the August 2013 examiner opined that it "may have" been aggravated by the Veteran's service-connected condition, which is speculative as it equally implies that the Veteran's left hip disability might not have aggravated the right hip and leg disability.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2013).

No medical professional has provided any non-speculative opinion that the Veteran's left hip disability aggravates his right hip and leg disability such that service connection on a secondary basis is warranted.  As the evidence fails to support a finding that the Veteran's service-connected left hip disability caused or aggravated his right hip and leg disability, service connection on a secondary basis is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a right hip and leg disability falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without evidence of the onset of a right hip and leg disability in service, or competent evidence of an association between a currently diagnosed right hip and leg disability and the Veteran's active duty, to include the service-connected left hip disability, service connection for a right hip and leg disability is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right hip and leg disability.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the 

(CONTINUED ON NEXT PAGE)

Veteran's claim of entitlement to service connection for a right hip and leg disability is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).


ORDER

Entitlement to service connection for a right hip and leg disability, to include as secondary to the service-connected left hip disability status post total left hip replacement is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


